739 N.W.2d 869 (2007)
Douglas STONEMAN, Plaintiff-Appellee,
v.
CARSON CITY HOSPITAL, Defendant-Appellant.
Docket No. 133467. COA No. 263637.
Supreme Court of Michigan.
October 24, 2007.
On order of the Court, the application for leave to appeal the February 6, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CORRIGAN, J., dissents and states as follows:
I would grant leave to appeal for the reasons stated in my dissent from the denial of leave to appeal in Sturgis Bank & Trust Co. v. Hillsdale Community Health Ctr., 268 Mich.App. 484, 708 N.W.2d 453 (2005). See 479 Mich. 854, 735 N.W.2d 206 (2007).